Citation Nr: 0020834	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-03 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from June 1964 
to June 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1997 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in October 1997, and the RO issued a statement of 
the case in January 1998.  A substantive appeal was received 
in March 1998.  Following submission of additional medical 
evidence, the RO issued a supplemental statement of the case 
in February 2000.  

In a VA Form 9 received in March 1998, the veteran requested 
a personal hearing.  However, the hearing request was 
subsequently withdrawn.

The RO initially characterized the veteran's claim as two 
separate service connection claims, one for diabetes mellitus 
and the other for diabetes secondary to nausea.  However, 
review of the record makes it clear that the veteran's 
contention that nausea during service was a manifestation of 
diabetes is really part and parcel of the service connection 
for diabetes mellitus claim and should not be treated as a 
separate issue.


FINDING OF FACT

There is no medical evidence of a nexus between diabetes 
mellitus and the veteran's period of military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his episodes of nausea in service 
triggered an electrolyte imbalance in service, which were 
precursors or symptoms of diabetes.  The veteran also notes 
that he was in an immune suppressed state due to several 
childhood hospitalizations and that he had a family history 
of diabetes.  

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1999).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

It is readily clear from the evidence that there is a medical 
diagnosis of current disability to satisfy the first well-
grounded claim requirement.  Caluza.  Further, the veteran's 
assertions regarding symptoms during service are accepted as 
true for well-grounded purposes.  Caluza; King.  The 
essential question is whether there is medical evidence of a 
nexus or link between his current diabetes and his military 
service. 

Review of the record does not show that diabetes was 
manifested during service or within one year of discharge 
from service.  It appears that the first diagnosis of 
diabetes was not until February 1987, and there is no medical 
evidence showing that it was manifested any earlier.  While 
the veteran may believe that symptoms of diabetes were 
manifested during service, as a lay person he is not 
competent to render a medical diagnosis.  Espiritu.  
Significantly, the record does not include any medical 
opinion to support the veteran's contention that symptoms he 
claims to have experienced during service were manifestations 
of diabetes.  In fact, a report of January 1997 VA 
examination includes opinion statements by the examiner which 
appear to be contrary to the veteran's argument.  At any 
rate, the Board again stresses that while the veteran has 
indicated his belief in a link between his diabetes and 
service, as a lay person he is not competent to make a 
medical diagnosis or render an opinion as to medical 
causation.  Espiritu, supra.  

In the absence of medical evidence that relates the veteran's 
diabetes to his period of service, the veteran has not 
submitted evidence of a plausible or well-grounded claim, and 
his claim must be denied.  See Grottveit, 5 Vet. App. at 93.  
The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for a claim for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

